Citation Nr: 1704743	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial compensable rating for right trapezius muscle strain. 

3.  Entitlement to an initial compensable rating for lateral femoral cutaneous nerve dysfunction of the right lower extremity. 

4.  Entitlement to an initial compensable rating for lateral femoral cutaneous nerve dysfunction of the left lower extremity.

5.  Entitlement to an initial compensable rating for eczema of the lateral calves and heels.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to February 2010. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record.   

The issue of entitlement to service connection for scars, status-post lumbar spine fusion, has been raised by the record in a March 2011 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The United States Court of Appeals for Veterans Claims issued a decision that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin disability under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  VA appealed that decision to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion to stay the precedential effect of that decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal to the Court, the adjudication of any case or claim that has been stayed will be resumed.

The issues of entitlement to increased initial ratings for a right and left thigh neurologic disabilities are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of evidence is against the finding that the Veteran currently has a bilateral hearing loss disability for VA benefits purposes. 

2.  The evidence of record shows that the Veteran's current neck disability is, at worse, manifested by limited range of motion of 20 degrees of flexion, and a combined range of motion of 170 degrees.

3.  The evidence of record shows that the Veteran's neck disability is manifested with evidence of radiculopathy of the bilateral upper extremities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2016).

2.  The criteria for an initial rating of 20 percent, but not higher, for a neck disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 4.1, 4.2, 4.3, 4.21, 4.71(a), General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2016).

3.  The criteria for a separate 20 percent rating, but not higher, for radiculopathy of the right upper extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), Diagnostic Code 8510 (2016).

4.  The criteria for a separate 20 percent rating, but not higher, for radiculopathy of the left upper extremity have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 4.1, 4.2, 4.3, 4.21, 4.71(a), Diagnostic Code 8510 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in May 2010. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the February 2013 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence. VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in 38 C.F.R. § 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As both hearing loss and hypertension are among the chronic disease under 38 C.F.R. § 3.309(a), continuity of symptomatology may serve to establish a relationship to service. 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Bilateral Hearing Loss

The Veteran claims that his hearing loss disability is due to acoustic trauma during active service and has been ongoing from service to the present.  A review of the evidence of record, to include VA medical records, VA and private examinations, and lay statements show that the preponderance of the evidence is against a finding that the Veteran currently has a hearing loss disability in either ear at any point during his service or presently, as defined by VA regulation.  Therefore, the claim for service connection must be denied. 

Impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016). 

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active service.  38 C.F.R. § 3.385 (2016); Ledford v. Derwinski, 3 Vet. App. 87 (1992). 

Therefore, the threshold question that must be addressed is whether the Veteran's claimed hearing loss qualifies as a disability, as defined by VA.  In the absence of proof of a present disability, there is no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223 (1992).

After a thorough review of the Veteran's service medicals records, post-service VA treatment records, and a VA audiological examination, the Board finds that the Veteran's hearing in both ears does not meet the regulatory definition to constitute a hearing loss disability.  While the Veteran has complained of mild hearing loss, and specifically problems hearing with background noise, there is no objective evidence of loss of hearing that constitutes a disability pursuant to the regulatory definition of hearing loss disability.  38 C.F.R. § 3.385 (2016). 

The Board notes that the claims file contains service medical records, with routine audiological examinations of the Veteran's hearing at the time of entrance and separation from active service.  However, a close review of these objective results show no instance in which the Veteran's hearing achieved a level that would constitute hearing loss disability under VA regulations.  Likewise, post-service medical records, to include a July 2010 VA audiological examination and a June 2016 private hearing examination, also do not demonstrate any objective audiological examinations that show a hearing loss severe enough to be considered a hearing loss disability by VA regulation.  38 C.F.R. § 3.385 (2016).

In the July 2010 VA audiological examination, the Veteran's pure-tone thresholds for both ears, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
10
Right
15
15
15
10
10

Speech audiometry results using the Maryland CNC were note for the left ear at 98 percent and right ear at 100 percent.  The examiner found normal hearing.  

The Veteran submitted a private audiological examination conducted in June 2016, where the Veteran's pure-tone thresholds for that examination, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
10
15
Right
30
25
20
15
10

Speech audiometry results were not reported by percentage in that examination report, but the examiner noted that speech discrimination was normal. 

The Board finds that the objective result from the hearing examinations do not show the requisite levels of pure-tone thresholds or speech discriminations to constitute a current disability.  Hearing loss is considered a disability only when any of those above noted categories reach 40 decibels or higher, or at least three of those categories reach 26 decibels or greater. 38 C.F.R. § 3.385 (2016).  The Veteran's audiogram examinations results represent the most severe results from any hearing test of record, to include the separation examination from service.  The Veteran's hearing acuity remains below the criteria for a diagnosis of hearing loss.  The speech discrimination remains above the threshold to be considered a disability.

Therefore, the Board finds that without a current disability of hearing loss, the claim for service connection cannot prevail and the claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

The Board realizes that the Veteran has asserted that he has a hearing loss disability.  While the Board acknowledges that the Veteran may be competent to speak to the fact that his hearing is less than it was before, or as it was prior to service, he is not competent to speak to the specific level or severity of any hearing loss as it relates to achieving audiometric testing guidelines.  For the purposes of applying the laws and regulations administrated by VA, the level of impairment is determined by a mechanical application of the objective criteria of VA regulations.  Here, the objective criteria are not met by the Veteran's hearing acuity, and therefore, the Veteran's hearing loss cannot be considered a disability for which service connection may be granted.  38 C.F.R. § 3.385 (2016).

Likewise, the Veteran's spouse, during the Board hearing, also provided lay statements regarding the Veteran's hearing disability that she stated developed during service.  However, while the Veteran's wife is competent to speak to having to repeat herself during conversation, she, like the Veteran, is not competent to speak to the specific level of the Veteran's hearing acuity without the proper medical training, education, or experience, and without conducted the appropriate required testing.  38 C.F.R. § 3.159(a)(2) (2016); Layno v. Brown, 6 Vet. App. 465 (1994).

Therefore, the Board finds the evidence from the VA audiological examinations to be most probative in determining whether hearing loss that constitutes a disability is shown.  The Board finds that the preponderance of the evidence shows that hearing loss that constitutes a disability is not present.

The Board notes that a review of the additional medical evidence of record shows no additional objective testing results requisite to constitute hearing loss disability.  Consequently, as the preponderance of evidence is against the finding of a current disability of bilateral hearing loss for VA purposes, the Veteran's claim of service connection for hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to those elements.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).

The rating of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint. 38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  Ratings based on limitation of motion of the joint will not be combined with ratings for arthritis of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Neck Disability

The Veteran claims that the severity of his neck disability, characterized as right trapezius muscle strain, is more severe than the current 0 percent rating.  Specifically, he asserts that his limitation of motion and functional limitations of his neck re much more severe than that represented by a 0 percent rating.  The Board finds that, after a review of the evidence of record, to include VA and private examinations, medical records, and the Veteran's lay statements, that a rating of 20 percent for limitation of motion is warranted.  Therefore, his claim for an increased rating must be granted. 

The Veteran is currently rated under General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Codes 5237 through 5243 are applicable to the spine.  Of particular interest in this instance is Diagnostic Code 5237 which governs ratings of lumbosacral sprain.  The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2016).

At a July 2010 examination, the examiner found that the neck disability was essentially resolved.  On examination, the VA examiner noted a nearly normal range of motion to include 45 degrees of flexion and extension, and a combined range of motion of 340 degrees.  The examiner noted normal curvature of the cervical spine, with normal posture and gait.  The report noted no right trapezius muscle spasms at the time of the examination.  During that examination, the Veteran was noted to report pain of 2 out of 10, and 6 out of 10 on flare-ups with repeat motion, or repeat turning of the head.  The Veteran noted that he took over-the-counter ibuprofen for the pain.  The examiner noted no evidence of increased weakness, pain, fatigability, or incoordination. 

A June 2016 private examination conducted by an orthopedic physician noted severe pain and restrictions on range of motion of the neck.  On testing, the Veteran's neck motion was limited to only 20 degrees of flexion, 30 degrees of extension, and a combined range of motion of only 170 degrees.  The examiner noted further decrease in motion after repeat motion to as low as 140 degrees of combined motion, with flexion remaining at 20 degrees.  The Veteran's muscle tone was noted to be normal with no atrophy.  However, muscle spasms were noted, resulting in an abnormal spinal contour. 

Additionally, sensory and nerve testing during the examination noted decreased sensory sensation to light touch in the hand and fingertips bilaterally, and bilateral radiculopathy of upper extremities and shoulders, to include mild intermittent and dull pain, with mild paresthesia and numbness. 

In additional to the medical examinations, a review of the remaining medical evidence of record does not show any additionally probative evidence regarding the severity of the Veteran's neck condition.  The Board notes that the remaining evidence does not contain any relevant tests for range of motion, or any new diagnoses that are applicable to the objective criteria set out under the Diagnostic Code. 

Accordingly, applying the findings of the VA and private examinations to the appropriate rating criteria for a neck disability, the Board finds that the evidence of record demonstrates that a higher 20 percent rating is warranted for the service-connected neck disability.  Specifically, a higher rating of 20 percent is warranted where forward flexion of the cervical spine is limited to between 15 and 30 degrees; or the combined range of motion is 170 degrees or less.  38 C.F.R. § 4.71 (a), Diagnostic Code 5237 (2016).  A review of the competent medical evidence of record, to include the private examination, demonstrates that the Veteran's flexion was limited to only 20 degrees and a combined range of motion at 170 degrees, and 140 degrees after repeat resting.  Therefore, the disability meets the objective criteria required for a higher rating of 20 percent under the proper Diagnostic Code, and that Veteran's claim for an increased rating of 20 percent is granted. 

The Board finds that a rating in excess of 20 percent is not warranted for the neck disability.  Specifically, the Board notes that under the Diagnostic Code a 30 percent rating is only warranted when forward flexion of the cervical spine is limited to 15 degrees or less, or there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71(a), Diagnostic Code 5237 (2016).  Here, at worst, the Veteran's cervical spine has been limited to 20 degrees of forward flexion, to include after repetitive testing.  As a range of motion is shown, ankylosis is not shown.  Therefore, a 30 percent rating is not warranted. 

The Board acknowledges that the June 2016 private examination noted that the Veteran had unfavorable ankylosis of the entire cervical spine.  However, the Board finds that note of an ankylosed cervical spine is inconsistent to the objective range of motion testing during that examination, which noted that the Veteran had remaining range of motion throughout the cervical spine, which decreased, but was still measurable as a range of motion, on repetitive motion.  The Board notes that ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79 (1996); citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); Coyalong v. West, 12 Vet. App. 524 (1999); Lewis v. Derwinski, 3 Vet. App. 259 (1992); citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987).

During testing of the Veteran's range of motion, which was noted on the same report, the Veteran had a combined range of motion of the cervical spine of 170 degrees, a relatively considerable amount, if the Veteran had ankylosis.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's  cervical spine is ankylosed, which is tantamount to no motion at all in either direction, whether flexion or extension, due to bony fixation.

Additionally, not only is ankylosis not documented anywhere else of record, to include the earlier VA examination in July 2010, the Veteran has continuously noted his ability to move his neck, and that movement for long period of time resulted in flare-ups.  Even within the June 2016 private examination, on a prior page, the examiner took note of the Veteran's pain on moving his head up, down, and from side to side.  Again, the Board finds that movement precludes a finding of ankylosis of any type, and therefore, finds that the private examiner's finding of ankylosis are not probative of the Veteran's actual condition, and outweighed by the actual testing of the Veteran's range of motion, reported on the same examination. 

In arriving at this conclusion, the Board has considered the Veteran's lay statements regarding the severity of the neck disability.  Specifically, the Board considered the Veteran's contention that he was in severe pain after wearing hard hats, and when moving his head while driving.  The Board finds that the Veteran, as a lay person, is not competent to adequately assess the severity of a neck disability against the objective criteria of the appropriate Diagnostic Code.  The Veteran has not been shown to possess the appropriate specialized education, training, or experience to competently provide assessments of such complex medical matters such as diagnosis of ankylosis, or measure the specific degree of limitation of motion requisite for the next higher rating.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Those medical issues have been specifically addressed by the examiners and medical professionals of record.  Therefore, the Board finds the medical examinations and reports to be most probative of the Veteran's actual condition and disability.

The Board has also considered whether there is additional loss of function due to pain, weakness, fatigability, or incoordination of a joint that would more nearly approximate a disability picture warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While pain was noted to be present on both the VA and private examinations and medical records, that pain has not been shown to cause such a significant change of function or range of motion upon repetition as to warrant a higher rating.  The June 2016 private examination noted that while there was a drop in the combined range of motion from 170 to 140 degrees after repeat motion, that pain did not reduce the flexion range.  The Board notes that to achieve the next higher rating of 30 percent, the Veteran's condition must manifest with a limited forward flexion of 15 degrees of less.  Even after repeat testing, the Veteran's flexion was limited to only 20 degrees.  Therefore, as there remains no evidence of ankylosis, even considering other limiting factors, and the functional loss due to pain, the Board finds that a higher rating than 20 percent is not warranted.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In coming to this determination, the Board acknowledges that throughout the appeals period the Veteran has noted that his condition flares up, causing him to essentially not be able to turn his head.  The Board finds that the evidence offered by the medical professionals to be more probative and notes that the level of pain found by medical examiners to be consistent with the objective disability found, and the objective effects of the pain on function, have been considered in finding that the current 20 percent rating is appropriate.  38 C.F.R. § 4.59 (2016); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Finally, the Board finds no other diagnostic codes relating to the neck back are applicable to the Veteran's current neck disability.  Specifically, considering, Diagnostic Code 5243 for intervertebral disc syndrome (IVDS) is inapplicable, as it would not result in the assignment of any higher disability rating.  While the June 2016 examination noted IVDS, the report only showed a total duration of incapacitating episodes of less than a week of the past 12 months, which would not warrant a rating higher than 20 percent under the Diagnostic Code for IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). 

Accordingly, the Board finds that the evidence of record does demonstrate that the Veteran's limitation of motion warrants any rating higher than 20 percent rating.  The Board finds that the evidence supports the assignment of a 20 percent rating for limitation of motion of the cervical spine.  However, the Board further finds that the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Peripheral Neuropathy of the Bilateral Upper Extremities 

The Board additionally notes that at the June 2016 private examination, the Veteran was diagnosed with radiculopathy of the bilateral upper extremities, due to the current service-connected neck disability.  The examiner report noted mild intermittent and dull pain in the shoulders to the arms and hands, to include evidence of numbness and paresthesia.

Therefore, the Board notes that the Veteran is entitlement to a separate rating for each of the upper extremities of 20 percent under Diagnostic Code 8510, denoting a mild incomplete paralysis.   38 C.F.R. § 4.71a, Diagnostic Code 8510 (2016).

The Board finds that the preponderance of the evidence is against the assignment of any higher rating than 20 percent for either upper extremity as there is no indication that the neuropathy is considered moderate.  In the July 2016 examination report, the private examiner explicitly marked the conditions as mild for both the left and right extremities.  The evidence does not show any atrophy or symptomatology beyond the sensory that would warrant the assignment of any higher rating.

Accordingly, the Board finds that the evidence supports the assignment of 20 percent ratings for radiculopathy of the right and left upper extremities.  However, the Board finds that the preponderance of the evidence is against the assignment of any higher rating.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  38C.F.R. § 3.321(b)(1) (2016). 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the Veteran's neck disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from his neck disability is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings. The evidence does not show frequent hospitalizations, beyond that anticipated by the assigned ratings.  The evidence does not show marked interference with employment due to the neck.  While the Veteran has claimed to have some issues with his work due to movement of his neck, the Board finds that such does not amount to a marked interference with employment.  The Board finds that the objective evidence does not show any extraordinary limitations due to the neck disability, even when considered in conjunction with other disabilities.  Separate ratings have been assigned for bilateral upper extremity radiculopathy in this decision.  The Board finds that those rating address the functional limitation due to those disabilities and thus the ratings under the rating schedule are adequate to rate the symptomatology shown.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted. 38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).






ORDER

Entitlement to service connection for bilateral hearing loss disability is denied. 

Entitlement to an initial rating of 20 percent, but not higher, for right trapezius muscle strain is granted. 

Entitlement to a rating of 20 percent, but not higher, for peripheral neuropathy of the right upper extremity, is granted.  

Entitlement to a rating of 20 percent, but not higher, for peripheral neuropathy of the left upper extremity, is granted.  


REMAND

The Board finds that additional development is required for the claims for increased initial rating for bilateral thigh neurologic disabilities.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims. 

With regard to the claims for increased rating, the Veteran was provided the most recent VA examination in July 2010, more than six years ago.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, claims of a worsening condition regarding the Veteran's bilateral thigh condition have been set forth by the Veteran since that examination.  Specifically, during testimony before the undersigned, both the Veteran and representative explicitly expressed that the Veteran's pain had become worse, with increased functional limitation since the most recent examination.    

When available evidence is too old for an adequate evaluation of the current condition, VA's duty to assist includes providing a more current examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that not only is the last examination temporally remote, but the examination appears to no longer indicate the Veteran's current level of disability.  Consequently, after all outstanding medical records are associated with the claims file, a more contemporaneous examination is needed to rate the Veteran's claim for an increased rating for a bilateral thigh neurologic disability.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from his private treatment providers that are not already of record. 

3.  Then, schedule the Veteran for a VA examination of the service-connected lateral femoral cutaneous nerve dysfunction of the lower extremities.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to report on the current nature and severity of the Veteran's disability, to include a current diagnosis.  A complete rationale for any opinion expressed should be included in the examination report.  The examiner should state what nerves are involved and what functional limitations are caused by the disabilities.  The examiner should describe the level of any incomplete paralysis found.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


